DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/14/2022, is being considered by the examiner.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an encoding or a decoding of at least a portion of video data”, “unidirectional prediction”, “bidirectional prediction”, “motion compensation”, “list 0”, “list 1” must be shown or the features must be canceled from the claims 21-40.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-40 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, claims 1, 28, and 34 recite “calculating at least one reference bounding box size for a prediction unit of the video data”. It is noted that the prediction unit (PU) is included in the video data.  However, it is not clear neither from the claim language nor the specification that where does the reference bounding box size come from.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claims 1, 24, 34 and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 28, and 34 recite “perform an encoding or a decoding of at least a portion of video data”. However, it is not clear from the claim language that what kind of encoding or decoding, such as a video encryption/decryption, an video error correction, a video enhancement, or a video compression/decompression is performed.   As a result, claims 1, 28, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 28, and 34 recite “calculating at least one reference bounding box size for a prediction unit of the video data”. It is noted that the prediction unit (PU) is included in the video data.  However, it is not clear from the claim language that where does the reference bounding box size come from and how to obtain its information in order to compute its size.   As a result, claims 1, 28, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 28, and 34 recite “computing first subblock vectors” and “computing second subblock vectors”. There are several parameters that are not clear from these claim limitations.  First, the claims have never mentioned any block, hence it is not clear that the subblock is the subblock of what block? Second, the claims recite “computing first subblock vectors” and “computing second subblock vectors”.  However, the claim does not provide any algorithm to compute them.  Third, claim 1 indicates that the circuit performs “computing first subblock vectors” and “computing second subblock vectors”. However it is not clear from the claim language that what component in the system would  determine whether or not the reference bounding box size exceeds the bounding box size threshold. Moreover, there are two possible bounding box size thresholds.  It is not clear how the system would know which threshold should be used without any checking step.  As a result, claims 1, 28, 34, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language that who or what device would perform operations in claims 28-33.   As a result, claims 28-33 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Swayn et al. (US Patent 9,355,293 B2), (“Swayn”), in view of Seyfi et al. (US Patent 10,510,157 B2).
Regarding claim 21, Zou meets the claim limitations as follow.
A semiconductor device (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1] comprising: circuitry configured to (i.e. one or more processors) [Zou: col 2, line 24-25]: perform (i.e. perform) [Zou: col 4, line 2] an encoding or a decoding of at least a portion of video data (i.e. decoding a block of video data) [Zou: col. 2, line 54-55], the encoding or the decoding comprising (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]: calculating (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] at least one reference bounding box size for a prediction unit of the video data ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16];); setting a bounding box size threshold to a first value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit uses unidirectional prediction (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1] and setting the bounding box size threshold to a second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit uses bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], wherein the first value is different than the second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], computing first subblock vectors for performing motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]); and in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the reference bounding box size exceeds the bounding box size threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48])), computing second subblock vectors for performing the motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]), wherein the second subblock vectors are computed differently than the first subblock vectors (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A semiconductor device comprising: circuitry configured to: perform an encoding or a decoding of at least a portion of video data, the encoding or the decoding comprising: calculating at least one reference bounding box size for a prediction unit of the video data; setting a bounding box size threshold to a first value when the prediction unit uses unidirectional prediction and setting the bounding box size threshold to a second value when the prediction unit uses bidirectional prediction, wherein the first value is different than the second value; in response to a determination that the at least one reference bounding box size does not exceed the bounding box size threshold, computing first subblock vectors for performing motion compensation on the prediction unit; and in response to a determination that the reference bounding box size exceeds the bounding box size threshold, computing second subblock vectors for performing the motion compensation on the prediction unit, wherein the second subblock vectors are computed differently than the first subblock vectors.
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6]
(i.e. bounding box size) [Swayn: col 44, line 6]  to a first value (i.e. the threshold thrfinal) [Swayn: col 37, line 52] (i.e. if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 48 – 49] (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the bounding box size threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], (i.e. bounding box size) [Swayn: col 44, line 6] exceeds the bounding box size threshold (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 22, Zou meets the claim limitations as set forth in claim 21.Zou further meets the claim limitations as follow.
The semiconductor device of claim 21 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the calculating (i.e. calculate) [Zou: col 12, line 18]  the at least one reference bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] comprises: computing (i.e. calculate) [Zou: col 12, line 18] a first reference bounding box size and a second reference bounding box size (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block) [Zou: col. 18, line 61-63], wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The semiconductor device of claim 21, wherein the calculating the at least one reference bounding box size comprises: computing a first reference bounding box size and a second reference bounding box size, wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction when the prediction unit uses unidirectional prediction, and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and a second reference bounding box size (i.e. bounding box size) [Swayn: col 44, line 6], wherein the first and second reference bounding box sizes (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 23, Zou meets the claim limitations as set forth in claim 22.Zou further meets the claim limitations as follow.
The semiconductor device of claim 22 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the first prediction direction corresponds to list 0 and the second prediction direction corresponds to list 1 (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].

Regarding claim 24, Zou meets the claim limitations as set forth in claim 22.Zou further meets the claim limitations as follow.
The semiconductor device of claim 22 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold ((i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]) comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), determining that both the first and second reference bounding box sizes do not exceed the bounding box size threshold ((i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]); andwhen the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], determining that at least one of the first reference bounding box size or the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].  

Regarding claim 25, Zou meets the claim limitations as set forth in claim 24.Zou further meets the claim limitations as follow.
The semiconductor device of claim 24 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a different coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; and when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a different coordinate for each respective subblock of the prediction unit (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] when the first reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a different coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]) when the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].

Regarding claim 26, Zou meets the claim limitations as set forth in claim 25.Zou further meets the claim limitations as follow.
The semiconductor device of claim 25 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24];  (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]) comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]); and
when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: 
computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44] ; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1])) when the first reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a same coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]) when the second reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12].

Regarding claim 27, Zou meets the claim limitations as set forth in claim 21.Zou further meets the claim limitations as follow.
The semiconductor device of claim 21 (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], wherein the calculating (i.e. calculate) [Zou: col 12, line 18] the reference bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] comprises: determining coordinates ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) of an upper-left (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B] and a bottom-right corner of a reference bounding box of a plurality of subblock vectors (i.e. a video coder may check all the sub-blocks (in the unit of 4x4) in the collocated region) [Zou: col 28, line 16-17] of the prediction unit (i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9], and calculating (i.e. calculate) [Zou: col 12, line 18] a width and a height of the reference bounding box ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) based at least on the coordinates of the upper-left ((i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B]) and the bottom-right corner of the reference bounding box, wherein the plurality of subblock vectors includes a first number of subblock vectors when the prediction unit (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16] uses unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]) and the plurality of subblock vectors includes a second different number of subblock vectors ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]) when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The semiconductor device of claim 21, wherein the calculating the reference bounding box size comprises: determining coordinates of an upper-left and a bottom-right corner of a reference bounding box of a plurality of subblock vectors of the prediction unit, and calculating a width and a height of the reference bounding box based at least on the coordinates of the upper-left and the bottom-right corner of the reference bounding box, wherein the plurality of subblock vectors includes a first number of subblock vectors when the prediction unit uses unidirectional prediction and the plurality of subblock vectors includes a second different number of subblock vectors when the prediction unit uses bidirectional prediction.
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] of a reference bounding box (i.e. bounding box) [Swayn: col 44, line 6] (i.e. bounding box) [Swayn: col 44, line 6] (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 28, Zou meets the claim limitations as follow.
A method (i.e. a method) [Zou: col 2, line 16] comprising: providing (i.e. provide) [Zou: col 16, line 31], for transmission ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], video data (i.e. a block of video data) [Zou: col. 2, line 55; Fig. 1], at least a portion of the video data having been encoded (i.e. receive the encoded video data) [Zou: col. 8, line 10; Fi. 1] based at least in part on ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]:  
calculating (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] at least one reference bounding box size for a prediction unit of the video data ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16];); setting a bounding box size threshold to a first value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses unidirectional prediction (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1] and setting the bounding box size threshold to a second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], wherein the first value is different than the second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], computing first subblock vectors for performing motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]); and in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the reference bounding box size exceeds the bounding box size threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48])), computing second subblock vectors for performing the motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]), wherein the second subblock vectors are computed differently than the first subblock vectors (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A method comprising: providing, for transmission, video data, at least a portion of the video data having been encoded based at least in part on: calculating at least one reference bounding box size for a prediction unit of the video data; setting a bounding box size threshold to a first value when the prediction unit uses unidirectional prediction and setting the bounding box size threshold to a second value when the prediction unit uses bidirectional prediction, wherein the first value is different than the second value; in response to a determination that the at least one reference bounding box size does not exceed the bounding box size threshold, computing first subblock vectors for performing motion compensation on the prediction unit; and in response to a determination that the reference bounding box size exceeds the bounding box size threshold, computing second subblock vectors for performing the motion compensation on the prediction unit, wherein the second subblock vectors are computed differently than the first subblock vectors.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6]  to a first value (i.e. the threshold thrfinal) [Swayn: col 37, line 52] (i.e. if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 48 – 49] (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the bounding box size threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], (i.e. bounding box size) [Swayn: col 44, line 6] exceeds the bounding box size threshold (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 29, Zou meets the claim limitations as set forth in claim 28.Zou further meets the claim limitations as follow.
The method of claim 28 (i.e. a method) [Zou: col 2, line 16], wherein the calculating (i.e. calculate) [Zou: col 12, line 18]  the at least one reference bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] comprises 
computing (i.e. calculate) [Zou: col 12, line 18] a first reference bounding box size and a second reference bounding box size (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block) [Zou: col. 18, line 61-63], wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 28, wherein the calculating the at least one reference bounding box size comprises computing a first reference bounding box size and a second reference bounding box size, wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction when the prediction unit uses unidirectional prediction, and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and a second reference bounding box size (i.e. bounding box size) [Swayn: col 44, line 6], wherein the first and second reference bounding box sizes (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54].

Regarding claim 30, Zou meets the claim limitations as set forth in claim 29.Zou further meets the claim limitations as follow.
The method of claim 29 (i.e. a method) [Zou: col 2, line 16], wherein the first prediction direction corresponds to list 0 and the second prediction direction corresponds to list 1 (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].

Regarding claim 31, Zou meets the claim limitations as set forth in claim 29.Zou further meets the claim limitations as follow.
The method of claim 29 (i.e. a method) [Zou: col 2, line 16], wherein the determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold ((i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11] comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), determining that both the first and second reference bounding box sizes do not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]; andwhen the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], determining that at least one of the first reference bounding box size or the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].  

Regarding claim 32, Zou meets the claim limitations as set forth in claim 31.Zou further meets the claim limitations as follow.
The method of claim 31 (i.e. a method) [Zou: col 2, line 16], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a different coordinate for each respective subblock of the prediction unit (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; and when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a different coordinate for each respective subblock of the prediction unit (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] when the first reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a different coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]) when the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].

Regarding claim 33, Zou meets the claim limitations as set forth in claim 32.Zou further meets the claim limitations as follow.
The method of claim 32 (i.e. a method) [Zou: col 2, line 16], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24];  (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]) comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]); and
when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: 
computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44] ; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1])) when the first reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a same coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]) when the second reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12].

Regarding claim 34, Zou meets the claim limitations as follow.
A non-transitory machine-readable medium comprising instructions that, when executed by one or more processors (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], cause the one or more processors to perform operations (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43] comprising:performing (i.e. perform) [Zou: col 4, line 2] an encoding or a decoding of at least a portion of video data (i.e. decoding a block of video data) [Zou: col. 2, line 54-55], the encoding or the decoding comprising (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]: 
calculating (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] at least one reference bounding box size for a prediction unit of the video data ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16];); setting a bounding box size threshold to a first value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses unidirectional prediction (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1] and setting the bounding box size threshold to a second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], wherein the first value is different than the second value (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], computing first subblock vectors for performing motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]); and in response to a determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the reference bounding box size exceeds the bounding box size threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48])), computing second subblock vectors for performing the motion compensation on the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]), wherein the second subblock vectors are computed differently than the first subblock vectors (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory machine-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: performing an encoding or a decoding of at least a portion of video data, the encoding or the decoding comprising: calculating at least one reference bounding box size for a prediction unit of the video data; setting a bounding box size threshold to a first value when the prediction unit uses unidirectional prediction and setting the bounding box size threshold to a second value when the prediction unit uses bidirectional prediction, wherein the first value is different than the second value; in response to a determination that the at least one reference bounding box size does not exceed the bounding box size threshold, computing first subblock vectors for performing motion compensation on the prediction unit; and in response to a determination that the reference bounding box size exceeds the bounding box size threshold, computing second subblock vectors for performing the motion compensation on the prediction unit, wherein the second subblock vectors are computed differently than the first subblock vectors.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6]  to a first value (i.e. the threshold thrfinal) [Swayn: col 37, line 52] (i.e. if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 48 – 49] bounding box size (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the bounding box size threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], (i.e. bounding box size) [Swayn: col 44, line 6] exceeds the bounding box size threshold (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 35, Zou meets the claim limitations as set forth in claim 34.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 34 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], wherein the calculating (i.e. calculate) [Zou: col 12, line 18]  the at least one reference bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] comprises 
computing (i.e. calculate) [Zou: col 12, line 18] a first reference bounding box size and a second reference bounding box size (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block) [Zou: col. 18, line 61-63], wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory machine-readable medium of claim 34, wherein the calculating the at least one reference bounding box size comprises computing a first reference bounding box size and a second reference bounding box size, wherein the first and second reference bounding box sizes both correspond to a first or second prediction direction when the prediction unit uses unidirectional prediction, and the first reference bounding box size corresponds to the first prediction direction and the second reference bounding box size corresponds to the second prediction direction when the prediction unit uses the bidirectional prediction.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and a second reference bounding box size (i.e. bounding box size) [Swayn: col 44, line 6], wherein the first and second reference bounding box sizes (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 
Regarding claim 36, Zou meets the claim limitations as set forth in claim 34.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 34 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], wherein the first prediction direction corresponds to list 0 and the second prediction direction corresponds to list 1 (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].

Regarding claim 37, Zou meets the claim limitations as set forth in claim 35.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 35 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], wherein the determination that (i.e. the system may then determine) [Zou: col. 74, line 13] the at least one reference bounding box size does not exceed the bounding box size threshold ((i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11] comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), determining that both the first and second reference bounding box sizes do not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]; andwhen the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33], determining that at least one of the first reference bounding box size or the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].  

Regarding claim 38, Zou meets the claim limitations as set forth in claim 37.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 35 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a different coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; and when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a different coordinate for each respective subblock of the prediction unit (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] when the first reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a different coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]) when the second reference bounding box size does not exceed the bounding box size threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11].

Regarding claim 39, Zou meets the claim limitations as set forth in claim 38.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 38 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43], wherein the computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] the first subblock vectors for performing the motion compensation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24];  (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]) comprises: when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]), computing each respective first subblock vector at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]); and
when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] uses the bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]: 
computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the first prediction direction at a same coordinate for each respective subblock of the prediction unit ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44] ; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1])) when the first reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]; and computing (i.e. video encoder 20 may calculate values) [Zou: col. 16, line 67] each respective first subblock vector of the second prediction direction (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31] when the prediction unit (i.e. prediction unit (PU)) [Zou: col 11, line 21-22] at a same coordinate for each respective subblock of the prediction unit ((i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]; (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]) when the second reference bounding box size exceeds the bounding box size threshold (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12].

Regarding claim 40, Zou meets the claim limitations as set forth in claim 34.Zou further meets the claim limitations as follow.
The non-transitory machine-readable medium of claim 34 (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43],wherein the calculating (i.e. calculate) [Zou: col 12, line 18] the reference bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] comprises: determining coordinates ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) of an upper-left (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B] and a bottom-right corner of a reference bounding box of a plurality of subblock vectors (i.e. a video coder may check all the sub-blocks (in the unit of 4x4) in the collocated region) [Zou: col 28, line 16-17] of the prediction unit (i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9], and calculating (i.e. calculate) [Zou: col 12, line 18] a width and a height of the reference bounding box ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) based at least on the coordinates of the upper-left ((i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B]) and the bottom-right corner of the reference bounding box, wherein the plurality of subblock vectors includes a first number of subblock vectors when the prediction unit (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16] uses unidirectional prediction ((i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Zou: col. 13, line 30-31]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Zou: col. 15, line 67 – col. 16, line 1]) and the plurality of subblock vectors includes a second different number of subblock vectors ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] ; (i.e. To reduce the motion compensation complexity, one motion vector can be used for each sub-block KxK, where K is an integer equal to or larger than 1. The representative motion vector can be calculated using the top-left pixel position within the KxK sub-block, or using the center position of the KxK sub-block. The size K can be signaled explicitly, or set as a default value, or calculated on the fly based on whether the group of pixel share the same motion vector) [Zou: col. 28, line 37-44]) when the prediction unit uses bidirectional prediction (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory machine-readable medium of claim 34, wherein the calculating the reference bounding box size comprises: determining coordinates of an upper-left and a bottom-right corner of a reference bounding box of a plurality of subblock vectors of the prediction unit, and calculating a width and a height of the reference bounding box based at least on the coordinates of the upper-left and the bottom-right corner of the reference bounding box, wherein the plurality of subblock vectors includes a first number of subblock vectors when the prediction unit uses unidirectional prediction and the plurality of subblock vectors includes a second different number of subblock vectors when the prediction unit uses bidirectional prediction.
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] of a reference bounding box (i.e. bounding box) [Swayn: col 44, line 6] (i.e. bounding box) [Swayn: col 44, line 6] (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488